DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a port (108), at bottom of said pyrolysis chamber” in line 8. However, the port (108) depicted in at least Figure 1 of the instant Drawings shows that element (108) is not at the bottom of pyrolysis chamber (110) and is instead at the bottom of apparatus (100). Clarification is required. Claims 2-11 depend on claim 1.
Regarding claim 1, the phrase "so-called" in line 18 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claims 2-11 depend on claim 1.
Claim 1 recites “at least one oxygen injection port (132) is in a chamber…at the bottom of said central chamber (120)” in lines 18-19. Stating simply “a chamber” is confusing in the context of the pyrolysis and central chambers; it is unclear if this is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz (US 2013/0097928 A1).
Regarding claims 1 and 9, Schwarz discloses a unitary apparatus comprising: a pyrolysis/gasification chamber 50 open at the top and bottom (see Figure 1), the top having a port 40 for introducing carbonaceous material to the chamber 50 (paragraph 50); a port 90 at the bottom of the device (paragraph 58); a central oxidation/cracking chamber 60 disposed in the pyrolysis chamber 50, the chamber 60 comprising: ports 63a-d connecting the top and sides of chamber 60 to the chamber 50 and oxygen injection ports 22 capable of providing air to the chamber 60 (paragraph 57).
Regarding claim 2, Schwarz discloses that the oxidation/cracking zone 60 can provide heat to the gasification/pyrolysis zone 50 (paragraph 15).
Regarding claim 3, Schwarz discloses that the oxidation/cracking zone 60 and the gasification/pyrolysis zone 50 are concentric (see Figure 1).
Regarding claim 4, Schwarz discloses that ports 71a,71c,72a,72c connected to gasification/pyrolysis zone 50 (paragraph 52). No supply of CO2 is positively recited. It is the Office’s position that the ports 71a,71c,72a,72c are capable of being supplied CO2.
Regarding claim 5, Schwarz discloses a double wall 33,34 separating zone 50 from zone 60 and capable of circulating gaseous flow (paragraph 54). No supply of CO2 is positively recited. It is the Office’s position that the pipes 33,34 are capable of being supplied CO2.
Regarding claim 10, Schwarz further discloses: a means 42 for introduction of carbonaceous material into the apparatus (paragraph 50); and a means for extraction of synthesis gas (paragraph 61).
Regarding claim 11, Schwarz further discloses: a means 100 for aspirating, cooling, and filtering the synthesis gas connected to the extraction port 90 (paragraphs 61 and 62).

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kresnyak (US 2018/0086994 A1).
Regarding claim 1, Kresnyak discloses an apparatus comprising: a pyrolysis chamber 30 open at the top and bottom (see Figure 1), the top having a port 10 for introducing carbonaceous material to the chamber 30 (paragraph 66); a port 130 at the bottom of the device (see Figure 1); a central POX/cracking chamber 40 disposed in the pyrolysis chamber 30, the chamber 40 comprising: ports 70 connecting the top and sides of chamber 40 to the chamber 30 and oxygen injection ports 100 capable of providing air to the chamber 40 (paragraph 67).
Regarding claims 5 and 6, Kresnyak discloses a double wall 65 separating zone 30 from zone 40 capable of circulating gaseous flow (paragraph 65) and a double wall 140 on the outside of the pyrolysis chamber 30 capable of circulating gaseous flow (paragraph 87). No supply of CO2 is positively recited. It is the Office’s position that the ports and passages of Kresnyak are capable of being supplied CO2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen ‘999 is the US equivalent of FR 2965816 which is cited in the search report filed on 12/2/19.
Applicant is suggested to focus on the limitations of claims 7 and 8, neither of which were rejected using the prior art of record. There is no teaching of a transverse wall physically and fluidly connecting both double walls delimiting the pyrolysis and central chambers. Claims 7 and 8 contain the USC 112 rejection of claim 1, however. By addressing the USC 112 rejections, and clarifying the features of the claims, claims 7 and 8 may have allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725